DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant first office action is in response to communication filed on 12/20/2019.
Claims 1-14 are pending of which claims 1 and 8 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to the new limitations in claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by the previously cited prior art. For a detailed explanation on how the prior art reads on the claims as amended, please see the rejection below.”

Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the system of  “Isokangas’365 ”fails to show or merely suggest “transmitting, by the terminal device, first information to the first network device, wherein the first information is configured to indicate that the first signal and the second signal have the possibility of generating self-interference on the terminal device, and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier” as recited by applicant on page “11 of 16 ”.
In response, the examiner respectfully disagrees because in this case, the system of “Isokangas’365” explicitly teaches the above limitation.


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference, see fig.6-7), wherein the first information is configured to indicate(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNb) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020) that the first signal(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) have the possibility of generating self-interference on the terminal device (see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception), see para.0053-0054, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference, see fig.7, S200), and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency, together with the new cause value, to let the Enb 20 know the resource location of interfered DL resources and interfering UL resource implicitly, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention, see para.0093, see fig.1 & see para.0038, which shows carrier for communicating between UE and eNB 20 and/or WLAN 30). 

In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 1 and 8, the phrase "have a possibility" renders the claim indefinite because it is unclear whether the limitations following the phrase require/are part of the claimed invention.  
Regarding claims 2-7 and 9-14, they are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they depend from a rejected claim with deficiency related to term “possibility”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isokangas et al (US 2015/0245365) and in view of Hageltorn et al (US 2015/0264602).

determining, by a terminal device, that a first signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and a second signal (see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) have a possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMD), wherein the first signal is a signal transmitted between the terminal device and a first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1 & see para.0075) using a first carrier (see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a signal transmitted between the terminal device and a second network device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using a second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction); and 
transmitting, by the terminal device, first information to the first network device(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), wherein the first information is configured to indicate(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNb) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020) that the first signal(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) have the possibility of generating self-interference on the terminal device (see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception), see para.0053-0054, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention, see para.0093, see fig.1), 
wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMDM, see fig.7, S200).
As discussed above, although Isokangas’365 discloses frequency band combination that generates self-interference or has the possibility of generating self-interference (see para.0020, 0046, see fig.7, S200), Isokangas’365 does not explicitly show the use of “when transmissions of the first signal and/or the second signal satisfies a preset condition” as required by present claimed invention.  However, including “when transmissions of the first signal and/or the second signal satisfies a preset condition” would have been obvious to one having ordinary skill in the art as evidenced by Hageltorn’602
In particular, in the same field of endeavor, Hageltorn’602 teaches the use of wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device (see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference)is that the first signal(see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface ) and the second signal(see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface ) generate self- interference on the terminal device(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference) when transmissions of the first signal   and/or (due to or language, only one of them is considered)the second signal(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface)satisfies a preset condition(see para.0074, which discusses UE may use one or more conflict tables to store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, where DSDA manager may access band conflict tables to determine whether RF channels in one band conflict with RF channels in another band, see para.0075, see para.0034, which DSDA manager 206 determine whether two RF channels conflict with each other based on a band conflict table…by looking up the frequency bands of the RF channels to determine whether they conflict with each other, see  at least fig.7-9, thus it satisfies a preset condition since the list of bands previously stored in memory to look up in order to determine intermodulation and harmonic interference as self-interference).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Hageltorn’602,it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “when transmissions of the first signal and/or the second signal satisfies a preset condition” as taught by Hageltorn’602, since “Hageltorn’602 stated in para.0024+ that such a modification would provide an efficient system that dynamically manages band capability.
Regarding claim 2, Isokangas’365 discloses wherein the first signal is an uplink signal transmitted by the terminal device to the first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) using the first carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a downlink signal from the second network device received by the terminal device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using the second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction); or (due or language, only one of them is being considered) the first signal is a see para.0042, 0046, see fig.1-2). 
Regarding claims 3 and 10, Isokangas’365 discloses wherein the determining, by a terminal device, that a first signal and a second signal generate self-interference or have a possibility of generating self-interference on the terminal device, comprises: determining, by the terminal device, that the first signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075)  and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) generate self-interference or have the possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications).
see para.0046), Isokangas’365 does not explicitly show the use of “according to a preset list, wherein the preset list is configured to indicate a self-interference condition between multiple frequency bands; wherein the preset list is configured to indicate: a frequency band combination that generates self-interference or has the possibility of generating self-interference; or the frequency band combination that generates self-interference or has the possibility of generating self-interference, a frequency range that is interfered with or is possible to be interfered with; or the frequency band combination that generates self-interference or has the possibility of generating self-interference, the frequency range that is interfered with or is possible to be interfered with, and an interference type; or the frequency band combination that generates self-interference or has the possibility of generating self-interference, and the interference type; or the interference type, and the frequency range that is interfered with or is possible to be interfered with” as required by present claimed invention.  However, including “according to a preset list, wherein the preset list is configured to indicate a self-interference condition between multiple frequency bands; wherein the preset list is configured to indicate: a frequency band combination that generates self-interference or has the possibility of generating self-interference; or the frequency 
In particular, in the same field of endeavor, Hageltorn’602 teaches the use of determining, by the terminal device, that the first signal (see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface )  and the second signal(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface) generate self-interference or have the possibility of generating self-interference on the terminal device(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference )according to a preset list (see para.0074, which discusses UE may one or more conflict tables store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, see  at least fig.7-9, thus it is preset list since the list of bands stored in memory used to determine intermodulation and harmonic interference as self-interference), wherein the preset list is configured to indicate a self-interference condition between multiple frequency bands(see para.0074, which discusses UE may one or more conflict tables store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, see  at least fig.7-9, thus it is preset list since the list of bands stored in memory used to determine intermodulation and harmonic interference as self-interference); wherein the preset list is configured to indicate: a frequency band combination that generates self-interference or has the possibility of generating self-interference(see para.0074, which discusses UE may one or more conflict tables store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, see  at least fig.7-9, thus it is preset list since the list of bands stored in memory used to determine intermodulation and harmonic interference as self-interference, see fig.8& see para.0074-0075, which discusses at least combination of band5 and band26); or(due to or language, only one of them is considered) the frequency band combination that generates self-interference or has the possibility of generating self-interference, a frequency range that is interfered with or is possible to be interfered with; or(due to or language, only one of them is considered) the frequency band combination that generates self-interference or has the possibility of generating self-interference, the frequency range that is interfered with or is possible to be interfered with, and an interference type; or(due to or language, only one of them is considered) the frequency band combination that generates self-interference or has the possibility of generating self-interference, and the interference type; or(due to or language, only one of them is considered) the interference type, and the frequency range that is interfered with or is possible to be interfered with (see at least fig.7-9 with related text).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Hageltorn’602,it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “according to a preset 
Regarding claims 4 and 11, Isokangas’365 discloses wherein the determining, by a terminal device, that a first signal and a second signal generate self-interference or have a possibility of generating self-interference on the terminal device, comprises: determining, by the terminal device, that the first signal signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075)generate self-interference or have the possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications). 
As discussed above, although Isokangas’365 discloses frequency band combination that generates self-interference or has the possibility of generating self-interference (see para.0046), Isokangas’365 does not explicitly show the use of “through a numerical relationship between a frequency band occupied by the first carrier and a frequency band occupied by the second carrier” as required by present claimed invention.  However, including “through a numerical relationship between a frequency band occupied by the first carrier and a frequency band occupied by the second carrier” would have been obvious to one having ordinary skill in the art as evidenced by Hageltorn’602
 (see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface) and the second signal(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface) generate self-interference or have the possibility of generating self-interference on the terminal device(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference),through a numerical relationship between a frequency band occupied by the first carrier and a frequency band occupied by the second carrier (see fig.7 & see para.0074-0075, which shows and discusses band conflict table 700 with an entry of “1”  as numerical relationship that the two bands conflict with other …. RF channels of Band5 conflict with any RF channel in band26…UE may one or more conflict tables store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, see fig.1 & see para.0003, which and discusses UE determine interference created with transmission of the first radio interface as first carrier and with receiver performance of the second radio interface as second carrier in certain [different] band combination).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Hageltorn’602, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “through a numerical relationship between a frequency band occupied by the first carrier and a frequency band occupied by the second carrier” as taught by Hageltorn’602, since “Hageltorn’602 stated in para.0024+ that such a modification would provide an efficient system that dynamically manages band capability.
Regarding claims 5 and 12, Isokangas’365 discloses wherein the determining, by a terminal device, that a first signal and a second signal generate self-interference or have a possibility of generating self-interference on the terminal device, comprises: determining, by the terminal device, that the first signal signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075)generate self-interference or have the possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications) by means of interference detection (see fig.6, S100 & fig.8, which shows interference information obtaining portion 111 to detect/find interference in DL communication caused by IMD).
Regarding claim 6, Isokangas’365 discloses wherein the first information is configured to indicate at least one (due to at least one, only one is being considered) of the following: 
a connectivity manner of a communication connectivity between the terminal device and the second network device using the second carrier;
information of a frequency at which the second signal generates interference or has the possibility of generating interference to the first signal, 
duplex information of a communication between the terminal device and the second network device using the second carrier; and 
scheduling information of scheduling by the second network device for the terminal device on the second carrier; wherein the connectivity manner is a dual connectivity manner or an independent connectivity manner; 
wherein the duplex information comprises at least one of a duplex mode and configuration information of the duplex mode (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency as information of a frequency that generates interference, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention). 
ue to at least one, only one is being considered) of uplink scheduling information and downlink scheduling information (see para.0081 & para.0093, which discuses UL scheduling pattern); wherein the uplink scheduling information(see para.0081 & para.0093, which discuses UL scheduling pattern) comprises at least one(due to at least one, only one is being considered) of the following: a time-frequency resource where an uplink control channel is located, a time-frequency resource where an uplink data channel is located, a period of an uplink semi-persistent transmission, a time-frequency resource of an uplink semi-persistent transmission configuration and a transmission power of an uplink transmission (see fig.5 & see para.0086, which discusses the proposed UL scheduling indicates a changed transmission for the Scel to be used by the Enb…at T+1…a corresponding UL channel such as PUCCH transmits on the Pcell, see para.0020, 0046, thus a time-frequency resource where an uplink control channel is located); wherein the downlink scheduling information comprises at least one of the following: a time-frequency resource where a downlink control channel is located, a time-frequency resource where a downlink data channel is located, a period of a downlink semi-persistent transmission, a time-frequency resource of a downlink semi-persistent transmission configuration and a modulation and coding scheme (MCS) adopted see fig.5 & see para.0086, which discusses the proposed UL scheduling indicates a changed transmission for the Scel to be used by the Enb…at T+1…a corresponding UL channel such as PUCCH transmits on the Pcell, see para.0020, 0046, thus a time-frequency resource where an uplink control channel is located). 
Regarding claim 8, Isokangas’365 discloses A terminal device (see fig.8, which shows UE), comprising: a transceiver (see fig.8 & see para.013, which shows and discusses transceiver 12), a memory (see fig.8 & see para.0103, which shows discusses memory 13), a processor see fig.8 & see para.0103, which shows discusses processor 11), and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program, is configured to(see fig.8 & see para.0103): 
determine that a first signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and a second signal (see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) generate self-interference or(due to or language, only one of them is being considered) have a possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications), wherein the first signal is a signal transmitted between the terminal device and a first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1 & see para.0075) using a first carrier (see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a signal transmitted between the terminal device and a second network device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using a second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction);
see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), wherein the first information is configured to indicate(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNb) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020) that the first signal(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) generate self-interference or(due to or language, only one of them is being considered) have the possibility of generating self-interference on the terminal device (see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception), see para.0053-0054, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention, see para.0093, see fig.1);
wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMDM, see fig.7, S200).
As discussed above, although Isokangas’365 discloses frequency band combination that generates self-interference or has the possibility of generating self-interference (see para.0020, 0046, see fig.7, S200), Isokangas’365 does not explicitly show the use of “when transmissions of the first signal and/or the second signal satisfies a preset condition” as required by present claimed invention.  However, including “when transmissions of the first signal and/or the second signal satisfies a preset condition” would have been obvious to one having ordinary skill in the art as evidenced by Hageltorn’602
In particular, in the same field of endeavor, Hageltorn’602 teaches the use of wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device (see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference)is that the first signal(see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface ) and the second signal(see para.0003, which discusses UE determines interference with transmission as first signal of the first radio interface ) generate self- interference on the terminal device(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface in different band combination, see para.0074, which discusses band conflict table 700 to include intermodulation and harmonic interference as self-interference) when transmissions of the first signal   and/or (due to or language, only one of them is considered)the second signal(see para.0003, which discusses UE determines interference created with transmission as first signal of the first radio interface and with the receiver  performance as second signal of the second radio interface)satisfies a preset condition(see para.0074, which discusses UE may use one or more conflict tables to store conflict information of RF channels in different bands, where the band conflict 700 list the 3GPP bands…to determine intermodulation and harmonic interference as self-interference, where DSDA manager may access band conflict tables to determine whether RF channels in one band conflict with RF channels in another band, see para.0075, see para.0034, which DSDA manager 206 determine whether two RF channels conflict with each other based on a band conflict table…by looking up the frequency bands of the RF channels to determine whether they conflict with each other, see  at least fig.7-9, thus it satisfies a preset condition since the list of bands previously stored in memory to look up in order to determine intermodulation and harmonic interference as self-interference).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Hageltorn’602,it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “when transmissions of the first signal and/or the second signal satisfies a preset condition” as taught by Hageltorn’602, since “Hageltorn’602 stated in para.0024+ that such a modification would provide an efficient system that dynamically manages band capability.
Regarding claim 9, Isokangas’365 discloses wherein the first signal is an uplink signal transmitted by the terminal device to the first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) using the first carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a downlink signal from the second network device received by the terminal device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using the second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction); or (due or language, only one of them is being considered) the first signal is a downlink signal from the first network device received by the terminal device using the first carrier, and the second signal is an uplink signal transmitted by the terminal device to the second network device using the second carrier(see para.0042, 0046, see fig.1-2). 
Regarding claim 13, Isokangas’365 discloses wherein the first information is configured to indicate at least one (due to at least one, only one is being considered) of the following: 

information of a frequency at which the second signal generates interference or has the possibility of generating interference to the first signal, information of a frequency at which the second signal is interfered with or is possible to be interfered with by the first signal; 
duplex information of a communication between the terminal device and the second network device using the second carrier; and 
scheduling information of scheduling by the second network device for the terminal device on the second carrier; wherein the connectivity manner is a dual connectivity manner or an independent connectivity manner; 
wherein the duplex information comprises at least one of a duplex mode and configuration information of the duplex mode (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency as information of a frequency that generates interference, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention). 
Regarding claim 14, Isokangas’365 discloses wherein the scheduling information comprises at least one(due to at least one, only one is being considered) of uplink scheduling information and downlink scheduling information (see para.0081 & para.0093, which discuses UL scheduling pattern); wherein the uplink scheduling information(see para.0081 & para.0093, which discuses UL scheduling pattern) comprises at least one(due to at least one, only one is being considered) of the following: a time-frequency resource where an uplink control channel is located, a time-frequency resource where an uplink data channel is located, a period of an uplink semi-persistent transmission, a time-frequency resource of an uplink semi-persistent transmission configuration and a transmission power of an uplink transmission (see fig.5 & see para.0086, which discusses the proposed UL scheduling indicates a changed transmission for the Scel to be used by the Enb…at T+1…a corresponding UL channel such as PUCCH transmits on the Pcell, see para.0020, 0046, thus a time-frequency resource where an uplink control channel is located); wherein the see fig.5 & see para.0086, which discusses the proposed UL scheduling indicates a changed transmission for the Scel to be used by the Enb…at T+1…a corresponding UL channel such as PUCCH transmits on the Pcell, see para.0020, 0046, thus a time-frequency resource where an uplink control channel is located). 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isokangas et al (US 2015/0245365) and in view of Kim et al (US 20180123710).
Regarding claim 1, Isokangas’365 discloses a wireless communication method, comprising:
determining, by a terminal device, that a first signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and a second signal (see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) have a possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMD), wherein the first signal is a signal transmitted between the terminal device and a first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1 & see para.0075) using a first carrier (see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a signal transmitted between the terminal device and a second network device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using a second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction); and 
transmitting, by the terminal device, first information to the first network device(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), wherein the first information is configured to indicate(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNb) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020) that the first signal(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) have the possibility of generating self-interference on the terminal device (see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception), see para.0053-0054, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention, see para.0093, see fig.1), 
the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMDM, see fig.7, S200).
As discussed above, although Isokangas’365 discloses frequency band combination that generates self-interference or has the possibility of generating self-interference (see para.0020, 0046, see fig.7, S200), Isokangas’365 does not explicitly show the use of “when transmissions of the first signal and/or the second signal satisfies a preset condition” as required by present claimed invention.  However, including “when transmissions of the first signal and/or the second signal satisfies a preset condition” would have been obvious to one having ordinary skill in the art as evidenced by Kim’710.
the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0005, self-interference is because transmission as first signal and reception as second signal take place in the same and frequency resources & see para.0059, see fig.3) when transmissions of the first signal   and/or (due to or language, only one of them is considered)the second signal(see para.0005, self-interference is because transmission as first signal and reception as second signal take place in the same and frequency resources & see para.0059, see fig.3)satisfies a preset condition(see abs & at least para.0014, which discusses self-interference signal is changed to/satisfy a predetermined threshold as preset condition, transmitting information about the changed residual self-interference to a base station).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Kim’710,it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “when transmissions of the first signal and/or the second signal satisfies a preset condition” as taught by Kim’710, since Kim’710 stated in para.0024+ that such a modification would provide a 
Regarding claim 8, Isokangas’365 discloses A terminal device (see fig.8, which shows UE), comprising: a transceiver (see fig.8 & see para.013, which shows and discusses transceiver 12), a memory (see fig.8 & see para.0103, which shows discusses memory 13), a processor see fig.8 & see para.0103, which shows discusses processor 11), and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program, is configured to(see fig.8 & see para.0103): 
determine that a first signal (see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and a second signal (see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) generate self-interference or(due to or language, only one of them is being considered) have a possibility of generating self-interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications), wherein the first signal is a signal transmitted between the terminal device and a first network device(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1 & see para.0075) using a first carrier (see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction), and the second signal is a signal transmitted between the terminal device and a second network device(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) using a second carrier(see para0036 & see, which discusses UE which is capable of communicating with different kinds of communication networks, for example, via carriers belonging to different bands, see para.0038, which discusses carriers etc., illustrated in fig.1 by solid and dashed arrows in UL and DL direction);
and control the transceiver (see fig.8, 12) to transmit first information to the first network device(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNB) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), wherein the first information is configured to indicate(see poara.0057, which discusses UE can also inform the eNB, see para.0053, which discusses the UE sends an indication to the network (e.g. like eNb) to inform about the interference situation, i.e. that an IDC problem is caused by IMD, see also para.0067, see para.0015-0016, see para.0020) that the first signal(see para.0057, which discusses TLE UL transmission (s) as first signal with one network, see fig.1& see para.0075) and the second signal(see para.0057, which discusses ISM DL reception as second signal towards another network, see fig.1& see para.0075) generate self-interference or(due to or language, only one of them is being considered) have the possibility of generating self-interference on the terminal device (see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception), see para.0053-0054, see para.0020, which discusses inform a communication network control element such as eNB of an LTE or LTE-A communication about the possibility or presence of an interference caused by IMD as self-interference), and indicate a condition of a signal transmission between the terminal device and the second network device using the second carrier (see para.0067, which discusses further parameters and information are provided with the indication to the eNB,  such as information about the precise interference PRB ranges and the interferencing frequency, together with the new cause…, see para.0056 & see para.0081, further parameters such as an interfering frequency by IMD and the interference source, IMD indication (cause code), and a recommended UL scheduling pattern (e.g. for an Scell) according to DL activity (e.g. in ISM communication) are included (also MAC CE or L1 signaling independent of IDC indication RRC signaling are used in some examples of embodiments of the invention, see para.0093, see fig.1);
wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0057, which discusses UL direction comprises two or more simultaneously transmissions with one network (i.e. two LTE UL) which causes an IMD interference as self-interference to a communication with another network (e.g. an ISM DL reception, see para.0053 & see para.0045, which discusses the UE determines an interference situation is present which is caused by an intermodulation distortion (IMD) as self-interference between different communications, see para.0020, which discusses possibility or presence of an interference caused by IMDM, see fig.7, S200).
As discussed above, although Isokangas’365 discloses frequency band combination that generates self-interference or has the possibility of generating self-interference (see para.0020, 0046, see fig.7, S200), Isokangas’365 does not explicitly show the use of “when transmissions of the first signal and/or the second signal satisfies a preset condition” as required by present claimed invention.  However, including “when transmissions of the first signal and/or the second signal satisfies a preset condition” would have been obvious to one having ordinary skill in the art as evidenced by Kim’710.
In particular, in the same field of endeavor, Kim’710 teaches the use of wherein the first signal and the second signal having the possibility of generating self- interference on the terminal device is that the first signal and the second signal generate self- interference on the terminal device(see para.0005, self-interference is because transmission as first signal and reception as second signal take place in the same and frequency resources & see para.0059, see fig.3) when transmissions of the first signal   and/or (due to or language, only one of them is considered)the second signal(see para.0005, self-interference is because transmission as first signal and reception as second signal take place in the same and frequency resources & see para.0059, see fig.3)satisfies a preset condition(see abs & at least para.0014, which discusses self-interference signal is changed to/satisfy a predetermined threshold as preset condition, transmitting information about the changed residual self-interference to a base station).
In view of the above, having the system of Isokangas’365 and then given the well-established teaching of Kim’710,it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Isokangas’365 to include “when transmissions of the first signal and/or the second signal satisfies a preset condition” as taught by Kim’710, since Kim’710 stated in para.0024+ that such a modification would provide a system for stably implementing a full-duplex radio mode at a base station in a wireless communication system supporting the FDR.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention;
He (US 2018/0213557) teaches, see fig.7-8 with related text, see para.0030 & 0151, a list is stored in memory and the list includes multiple transmit sub-frequency band combination and an inter-modulation signal interference band corresponding to each transmit sub-frequency band combinations.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474